J-A23010-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: PETITION FOR CHANGE OF               :       IN THE SUPERIOR COURT OF
NAME OF: D.A.C., A MINOR, FOR A             :             PENNSYLVANIA
NAME CHANGE TO: TO D.A.B.,                  :
                                            :
                                            :
                                            :
                                            :
                                            :
                                            :
APPEAL OF: S.C.,                            :
                                            :
                    Appellant               :           No. 1456 WDA 2014

                Appeal from the Order entered on August 7, 2014
               in the Court of Common Pleas of Allegheny County,
                     Family Division, No. FD 10-007364-016

BEFORE: GANTMAN, P.J., LAZARUS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                      FILED DECEMBER 03, 2015

        S.B. (“Mother”) appeals the Order granting A.B.’s (“Father”) Motion for

Special Relief requesting that the name of the parties’ minor child, D.A.C.

(“Child”),1 be changed to D.A.B. We affirm.

        The trial court set forth the relevant factual and procedural history in

its Opinion, which we incorporate herein by reference.         See Trial Court

Opinion, 10/31/14, at 1-4.

        On appeal, Mother raises the following issues for our review:

        1. Whether the trial court erred and committed an abuse of
           discretion in granting Father’s name change Petition[,] where
           the evidence of record was insufficient to support a change of
           name?



1
    Child was born on November 3, 2009.
J-A23010-15

      2. Whether the trial court erred and committed an abuse of
         discretion in following a tradition of patrilineal naming[,] and
         applying the best-interest standard in a gender-biased
         manner[?]

Mother’s Brief at 4.

      The standard of review in cases involving a petition for change of

name is whether there was an abuse of discretion. See In re Change of

Name of Zachary Thomas Andrew Grimes, 609 A.2d 158, 159 n.1 (Pa.

1992).

      An abuse of discretion exists when the trial court has rendered a
      judgment that is manifestly unreasonable, arbitrary, or
      capricious, has failed to apply the law, or was motivated by
      partiality, prejudice, bias, or ill will. A finding by an appellate
      court that it would have reached a different result than the trial
      court does not constitute a finding of an abuse of discretion.
      Where the record adequately supports the trial court’s reasons
      and factual basis, the court did not abuse its discretion.

Harman ex rel. Harman v. Borah, 756 A.2d 1116, 1123 (Pa. 2000)

(internal quotation marks and citations omitted).

      The court of common pleas of any county may, by order, change the

name of any person resident in the county. See 54 Pa.C.S.A. § 702. There

are no prescribed criteria for a trial court to consider when exercising its

discretion upon a petition for change of name.       Regarding the statutory

provisions for a change of name, our Supreme Court has stated the

following:

      The focus of the statute and the procedures thereunder indicate
      a liberal policy regarding change of name requests.          The
      necessity for judicial involvement centers on governmental
      concerns that persons not alter their identity to avoid financial


                                  -2-
J-A23010-15

       obligations.    Beyond requiring compliance with the notice
       provisions, the statute provides no additional guidance for courts
       considering petitions for change of name. Absent any legislative
       criteria, courts reviewing petitions for change of name exercise
       their discretion “in such a way as to comport with good sense,
       common decency and fairness to all concerned and to the
       public.”

In re Grimes, 609 A.2d at 160 (citation omitted); see also In the Matter

of Robert Henry McIntyre, 715 A.2d 400, 402 (Pa. 1998).

       As Mother’s claims are related, we will address them together. In her

first issue, Mother contends that the trial court erred and abused its

discretion by finding that Father had met his burden of establishing that the

name change was in Child’s best interest.        Mother’s Brief at 8.    Mother

asserts the trial court’s Order granting the name change was based on its

determination that (1) granting the name change would solidify the bonds

between Child and Father’s family; (2) there is a social stigma associated

with   Mother’s   surname   (which   is   the   surname   of   her   ex-husband

(“Stepdad”); and (3) Child understood the significance of the name change.

Id. at 9. Mother claims that the trial court’s findings are not supported by

the record. Id.

       Mother argues that Child is aware of the identity of both Mother and

Father, and shares a close bond with both of them, regardless of Child’s

surname. Id. at 10, 11. Mother points out that Father’s wife (“Stepmom”)

testified that (1) Child is not treated differently at Father’s family reunions

because of his surname; and (2) Father and Stepmom never introduce Child



                                  -3-
J-A23010-15

to others using Mother’s surname.      Id. at 11.   Mother claims that such

testimony does not support the trial court’s determination that changing

Child’s name would positively impact the bond between Child and Father’s

extended family. Id.

     Mother also argues that no testimony or evidence was presented

regarding a social stigma associated with Mother’s surname.       Id. at 12.

Mother contends that the only testimony presented regarding Stepdad’s

history of violence was the testimony of Mother, that Stepdad was criminally

charged based on an incident against her; and the testimony of Father, who

testified regarding his awareness of what Mother had told him about

Stepdad. Id. Mother asserts that no evidence was presented that Father’s

surname has a higher regard in the community. Id. at 13.

     Mother also claims that the trial court based its finding, that Child

understood the significance of his name change, on Father’s testimony that

Child understood the distinction between step-siblings and half-siblings. Id.

Mother points out that Child did not testify at the hearing, and argues that

Child’s understanding of familial relationships in a blended family does not

signify that he understands the significance of changing his name.       Id.

Mother contends that Child knows how to spell her surname, but Child

becomes confused after spending time with Father and Stepmom, who refer

to Child using Father’s surname. Id. at 13-14. Mother asserts that Child




                                 -4-
J-A23010-15

will be further confused by having a different surname than Mother’s other

children, who attend the same school as Child. Id. at 15.

      In her second issue, Mother claims that the trial court’s decision to

grant the name change was improperly based on the tradition of patrilineal

naming.     Id. at 15-16.   Mother argues that each of Father’s reasons for

requesting the name change were based on his belief that a man should

share the same surname as his father. Id. at 16. Mother contends that this

was not a sufficient basis for the trial court to conclude that the name

change was in Child’s best interest. Id. Mother asserts that the trial court’s

Opinion reflects its bias towards the tradition of patrilineal naming. Id.

      The trial court addressed Mother’s claims and concluded that they lack

merit.    See Trial Court Opinion, 10/31/14, at 6-12.     We concur with the

reasoning of the trial court, and affirm on this basis. See id.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/3/2015




                                  -5-
Circulated 12/02/2015 02:42 PM
Circulated 12/02/2015 02:42 PM
Circulated 12/02/2015 02:42 PM
Circulated 12/02/2015 02:42 PM
Circulated 12/02/2015 02:42 PM
Circulated 12/02/2015 02:42 PM
Circulated 12/02/2015 02:42 PM
Circulated 12/02/2015 02:42 PM
Circulated 12/02/2015 02:42 PM
Circulated 12/02/2015 02:42 PM
Circulated 12/02/2015 02:42 PM
Circulated 12/02/2015 02:42 PM
Circulated 12/02/2015 02:42 PM
Circulated 12/02/2015 02:42 PM